

EXHIBIT 10.6


EXECUTION COPY

ASSIGNMENT AND ASSUMPTION


AGREEMENT


RELATING TO


PERFORMANCE GUARANTY
(Apple Ridge)




This Assignment and Assumption Agreement (this “Assignment”) is entered into
with respect to that Performance Guaranty (the “Guaranty”) dated as of April 25,
2000, given by PHH Corporation, a Maryland corporation (“PHH”), in favor of
Cendant Mobility Financial Corporation, a Delaware corporation (“CMF”) and Apple
Ridge Funding LLC, a Delaware limited liability company, as Issuer (the
“Issuer”) under the Master Indenture dated as of April 25, 2000 (as amended,
restated, supplemented or otherwise modified from time to time, the “Indenture”)
between the Issuer, JPMorgan Chase Bank, National Association, a national
banking association (formerly Bank One, National Association), as indenture
trustee under the Indenture (the “Indenture Trustee”) and The Bank of New York,
as paying agent, authentication agent and transfer agent and registrar.


This Assignment is between PHH and Cendant Corporation, a Delaware corporation
(“Cendant”) and is agreed and consented to and accepted by CMF, the Issuer and
the Indenture Trustee at the direction of the MBIA Insurance Corporation, as
Series Enhancer and deemed Holder of 100% of the Notes issued and outstanding
under the Indenture. Unless otherwise defined herein, all capitalized terms used
in this Assignment shall have the respective meanings ascribed to them in the
Guaranty.


WHEREAS, CMF and the Issuer were at the time of execution of the Guaranty,
wholly owned subsidiaries of PHH;


WHEREAS, at the time of execution of the Assignment or shortly thereafter CMF
and the Issuer will cease to be wholly owned subsidiaries of PHH, but will
remain as wholly owned subsidiaries of Cendant;


WHEREAS, Cendant is expected to receive substantial direct and indirect benefits
from the transactions contemplated in the Purchase Agreement, the Receivables
Purchase Agreement, the Transfer and Servicing Agreement and the Indenture;


WHEREAS, for good and valuable consideration, the sufficiency of which is hereby
recognized, Cendant has agreed to assume all of the obligations of PHH under the
Guaranty and upon such assumption, CMF, the Issuer and the Indenture Trustee, at
the direction of the Series Enhancer, have agreed to release PHH from all of its
obligations under the Guaranty.


NOW, THEREFORE,


1.     Assignment.  PHH hereby sells, assigns and transfers to Cendant and
Cendant hereby accepts, purchases and acquires, all of PHH's right, title and
interest in and to the Guaranty and all of PHH’s rights, claims and causes of
action, if any, related thereto, free and
 



       

--------------------------------------------------------------------------------

 


clear of all liens, pledges, claims, security interests, encumbrances, charges,
restrictions, or limitations of any kind.
 
2.    Assumption. Cendant hereby assumes and agrees to perform all of the
liabilities and obligations of PHH under and with respect to the Guaranty,
adopts and agrees to each provision of the Guaranty. Effective as of the date
hereof, Cendant, by execution and delivery of this Assignment, shall become and
hereby does become the Performance Guarantor in full and complete substitution
for PHH and Cendant hereby agrees to be bound by all of the terms and conditions
of the Guaranty.
 
3.    Release. As a result of the assignment by PHH and the assumption by
Cendant as provided in Sections 1 and 2 above, CMF, the Issuer and the Indenture
Trustee at the direction of the Series Enhancer, hereby release PHH from the
terms of the Guaranty and each agrees that PHH shall no longer be a party to the
Guaranty and shall have no further obligation or liabilities thereunder.
 
4.    Conditions Precedent. The effectiveness of this Assignment is subject to:
(i) the execution of the Omnibus Amendment, Agreement and Consent, to be dated
as of December 20, 2004 by Cendant Mobility Services Corporation, CMF, Apple
Ridge Services Corporation, the Issuer, the Indenture Trustee, The Bank of New
York, MBIA Insurance Corporation, Fairway Finance Company, LLC (as successor to
Fairway Finance Corporation), Harris Nesbitt Corp. (f/k/a/ BMO Nesbitt Burns
Corp.), Atlantic Asset Securitization Corp. and Calyon New York Branch and (ii)
the receipt by Harris Nesbitt Corp. and Calyon New York Branch of opinions
regarding certain corporate matters with respect to Cendant and the legal, valid
and binding obligation of the Guaranty.
 
5.    Representations and Warranties. On the date hereof and as of the date
hereof, Cendant hereby makes each of the representations set forth in Section 6
of the Guaranty, except that with respect to subsection (a), Cendant hereby
represents and warrants that it is a corporation duly organized and validly
existing and in good standing under the laws of the State of Delaware rather
than under the laws of Maryland, but Cendant otherwise makes the representations
and warranties set forth in such subsection.
 
6.    Notices. Section 13 of the Guaranty shall provide that notices to be given
to the Performance Guarantor, shall be given as provided in such Section 13 to
Cendant Corporation, 1 Campus Drive, Parsippany, New Jersey 07054, Attention:
Treasury, with a copy to the Legal Department.



       

--------------------------------------------------------------------------------

 




This Assignment entered into this 20th day of December 2004.
 


 
PHH CORPORATION
 
By:/s/ David B. Wyshner
 
Name: David B. Wyshner
Title: EVP, CEO and Treasurer
 
 
CENDANT CORPORATION
 
By: /s/ Ronald L. Nelson
 
Name: Ronald L. Nelson
Title: President and Chief Financial Officer
 
 
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Indenture Trustee
 
By: /s/ Keith L. Richardson    
 
Name: Keith Richardson
Title: President and Chief Financial Officer





 

        

--------------------------------------------------------------------------------

 

 
 
Agreed, consented to and accepted
on this 20th day of December 2004 by:
 
 

 
CENDANT MOBILITY FINANCIAL CORPORATION
 
By: /s/ David B. Wyshner
 
Name: David B. Wyshner
Title: EVP and Treasurer
 
 

 
 
APPLE RIDGE FUNDING LLC, as Issuer
 
By: /s/ David B. Wyshner
 
Name: David B. Wyshner
Title: EVP and Treasurer
 
 
 
The undersigned hereby instructs the Indenture
Trustee to agree, consent to and accept this Assignment:
 
 
MBIA INSURANCE CORPORATION
 
By: /s/ Andres P. Laterza
 
Name: Andrew P. Laterza
Title Vice President
 

 
 



       

--------------------------------------------------------------------------------

 


 


 

 